Citation Nr: 1756531	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  16-56 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for bilateral lower extremity neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to September 1963 and from April 1, 1995 to April 10, 1995.  He also had service as a member of the Marine Corps Reserve and Wyoming Air National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  (The Board observes that the February 2016 RO rating decision on appeal was issued by the VA Evidence Intake Center in Janesville, Wisconsin.  However, jurisdiction over the Veteran's claim file resides with the RO in Cheyenne, Wyoming.)

In May 2017 the Veteran testified before the undersigned Veteran's Law Judge (VLJ).  A copy of the proceedings is associated with the electronic claims file.

In an October 2017 Statement in Support of Claim, a motion to advance this appeal on the Board's docket has been raised by the Veteran.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) (2017) ("advanced age" is defined as 75 or more years of age).
Thus, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review. 

In his May 2017 hearing testimony, the Veteran stated that his bilateral foot pain began while he was in the Wyoming Air National Guard in the 1990s and was diagnosed with bilateral foot neuropathy while in the Air National Guard in May 2000.  With regards to ACDUTRA and INACDUTRA, service connection may be granted for a disability resulting from injury or disease incurred or aggravated during a period of ACDUTRA, or from an injury incurred or aggravated during a period of INACDUTRA.  38 U.S.C. § 101(24), 106, 1110, 1131 (West 2012).  The Veteran's claims file, however, does not contain specific information about his periods of ACDUTRA and INACDUTRA necessary to make a determination regarding if his disability is related to service.  Additionally, the Veteran's claims file indicated that he received treatment for the neuropathy of his bilateral feet with a private physician.  However, a complete copy of those records is not associated with the Veteran's file.  Thus, remand is necessary to verify the Veteran's specific periods of ACDUTRA/INACDUTRA service with the Wyoming Air National Guard and to obtain private treatment records.

Also, the Veteran has not been afforded a VA examination to determine the etiology of his bilateral foot neuropathy.  The Board finds that there is evidence suggesting his bilateral foot neuropathy may be related to service.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, a VA examination is needed to determine the nature and etiology of the Veteran's diagnosed bilateral foot neuropathy.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the National Personnel Records Center (NPRC), the appropriate service entity, and any other official channels to verify the specific dates of the Veteran's periods of ACDUTRA and INACDUTRA with the Wyoming Air National Guard from January 1, 1990, to August 31, 2001.  If practical and feasible, appropriate steps should be undertain to obtain information from the Wyoming Air National Guard to verify all periods of ACDUTRA and INACDUTRA in the Wyoming Air National Guard from January 1, 1990 to August 31, 2001.  
If unable to verify the Veteran's periods of ACDUTRA and INACDUTRA, an Administrative determination should be made setting forth the steps taken to obtain the above referenced verification and contain an explanation of why not further efforts can or will be undertaken, such as the records do not exist or that further efforts would be futile. 

 The Appellant should be provided a copy of any such Administrative determination

3.  Obtain all outstanding service treatment records not already of record associated with his Wyoming Air National Guard duty for incorporation into the record.

4.  Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records.  A specific request should be made for any records from Dr. A.H.B of the Cheyenne Foot Clinic, and after securing the proper authorizations where necessary, arrange to obtain all the records of treatment or examination from all the sources listed by the Veteran that are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative. 

5.  After the above-requested records are associated with the Veteran's file, schedule the Veteran for a VA examination with an appropriately qualified examiner to obtain an opinion as to the nature and etiology of his bilateral foot neuropathy.  The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his/her report), and all clinical findings should be reported in detail.  

The examiner should state whe and from April 1, 1995 to April 10, ther it is as least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral foot neuropathy is the result of injury or disease incurred in or aggravated during the Veteran's active service, including any period of ACDUTRA or INACDUTRA.

A complete rationale for all opinions must be provided.  If the examiner cannot provide any requested opinion without resorting to speculation, a reason must be clearly stated. 

The Veteran, as well as his representative, must be notified in writing at his correct, current address of record that he is being scheduled for an examination and of the potential consequences that may result from his failure to attend a VA examination pursuant to 38 C.F.R. § 3.655(b).  The AOJ is specifically instructed to document such notification in the Veteran's claims file.

4.  After ensuring compliance with the development requested above, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




